Order entered October 16, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01086-CV

                                 CITY OF DALLAS, Appellant

                                                 V.

                                  MARKO PRINCIP, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-00202-B

                                            ORDER
       Before the Court is appellant’s October 12, 2017 motion for extension of time to file a

brief. We GRANT the motion and extend the time to November 16, 2017. We caution

appellant that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE